Citation Nr: 0842907	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and her family members

ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to August 1949.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appellant and three of her family members presented 
hearing testimony at a hearing before a Decision Review 
Officer (DRO) in October 2007.  The appellant and two of her 
family members later testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008.  
The transcripts of both hearings are associated with the 
claims file and have been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in May 2006.  The death certificate 
identified the immediate cause of death as respiratory 
failure from withdrawal of care due to code arrest of unknown 
etiology.  

2.  During the veteran's lifetime, service connection was 
established for schizophrenia, catatonic type, rated as 100 
percent disabling from August 4, 1949 to August 22, 1954; 70 
percent disabling from August 23, 1954 to October 11, 1959; 
50 percent disabling from October 12, 1959 to September 26, 
1961; 30 percent disabling from September 27, 1961 to October 
1963; 10 percent disabling from November 1, 1963 to May 8, 
1978; 100 percent disabling from May 9, 1978 to June 30, 
1978; 30 percent disabling from July 1, 1978 to July 14, 
1982; 50 percent disabling from July 15, 1982 to December 2, 
1996, and 70 percent disabling from December 3, 1996.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability was 
established from December 3, 1996.  

3.  The competent medical evidence of record does not show 
that the veteran's service-connected disability was the 
principal cause or contributory cause of his death or that 
the veteran's cause of death is otherwise related to active 
military service. 

4.  The evidence does not show that the veteran's service-
connected schizophrenia was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death on May [redacted], 2006, or that the 
veteran was continuously rated as totally disabled for a 
period of not less than 5 years from the date of his 
discharge from active duty, or that the veteran was a former 
prisoner of war.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2008). 

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.22, 3.105(a), 3.159, 
20.1106, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in June 2006, the RO advised the 
appellant of what the evidence must show to establish 
entitlement for DIC benefits and described the type of 
information and evidence she needed to provide in support of 
her claim.  The RO further explained to the appellant what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on her behalf in support of her 
claim.

The Board notes that the RO did not provide notice of the 
element of effective date in the June 2006 VCAA notice 
letter.  However, such absence of notice is deemed harmless 
error as the appellant's claims are being denied for reasons 
explained below and, consequently, no effective date will be 
assigned.  The Board additionally observes that the RO did 
not specifically address what the evidence must show to 
establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  However, such notice defect does not harm the 
appellant because she has shown actual knowledge of what the 
evidence must show to establish entitlement under 38 U.S.C.A. 
§ 1318 (see e.g., December 2006 VA Form 9 and written 
statement received at October 2007 RO hearing.).  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).  

In the present case, the RO explained that the appellant 
needed to provide medical evidence that will show a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by injury or disease that 
began during service in the June 2006 VCAA notice letter.  
Thus, the Board finds that notice of the second and third 
Hupp elements was satisfied.  While the June 2006 VCAA notice 
letter did not further provide a statement of the condition 
for which the veteran was service-connected at the time of 
his death, such notice defect with respect to the first Hupp 
element is harmless error because the appellant demonstrated 
actual knowledge of the veteran's only service-connected 
disability of schizophrenia at the hearings conducted during 
the course of her appeal.  

The Board further notes that the RO provided the appellant 
with a copy of the October 2006 rating decision, the December 
2006 Statement of the Case (SOC), and the December 2007 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the basis of the decisions, and 
a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
veteran's service treatment records and available post-
service treatment records, VA examination reports, lay 
statements from the appellant, the hearing transcripts, and 
the veteran's death certificate are associated with the 
claims folder and have been considered.  While it is noted 
that VA treatment records pertinent to the veteran's death 
are not of record, the Board finds that a remand to obtain 
the records are not necessary.  Service-connected 
disabilities that do not materially affect a vital organ, 
such as the veteran's schizophrenia, are not held to have 
contributed to death primarily due to unrelated disability 
(i.e., respiratory failure due to withdrawal of care.).  
Moreover, the appellant has presented no competent evidence 
of a link between the veteran's schizophrenia and his death.           
 
The Board notes that no medical opinion was obtained with 
respect to the appellant's cause of death claim.  However, 
the Board finds that the competent evidence, which fails to 
show that the veteran's service-connected psychiatric 
disability or any other disability incurred or aggravated in 
service was a principal or contributory cause of his death, 
warrants the conclusion that a remand for an opinion is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  As service and post-
service medical records provide no basis to grant this claim 
as will be explained in greater detail below, and in fact 
provide evidence against the claim, the Board finds no basis 
for a medical opinion to be obtained.  

The appellant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claims.  Accordingly, the Board 
will proceed with appellate review.  

Analysis 

Entitlement to service connection for cause of death

The appellant essentially contends that a schizophrenic 
episode led to the veteran's death.  The appellant 
specifically asserts that the veteran likely took out his 
oxygen tube while experiencing a schizophrenic episode during 
his hospital stay and that such action caused his death.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).    

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the veteran's death.  Indeed, the death 
certificate notes that the veteran died in May 2006 of 
respiratory failure from withdrawal of care due to code 
arrest of unknown etiology.

Nonetheless, the evidence does not show that the veteran's 
only service-connected disability, schizophrenia, was either 
a principal or contributory cause of the veteran's death.  
Indeed, the record contains no competent medical evidence, to 
include an opinion, that links the veteran's schizophrenia to 
his death. As noted above, the medical examiner noted on the 
veteran's death certificate that the veteran died of 
respiratory failure from withdrawal of care due to code 
arrest of unknown etiology; he did not identify schizophrenia 
as a primary or contributory cause of the veteran's death.  
Although the appellant and her family members have repeatedly 
asserted that the cause of the veteran's death was related to 
his service-connected schizophrenia, none is not shown to 
have the requisite medical expertise to render a competent 
medical opinion regarding the cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
their opinions regarding the medical question of whether the 
veteran's schizophrenia was a principal or contributory cause 
of the veteran's death are afforded no probative value.  
Moreover, the Board notes that none are competent to report 
what happened at the time of the veteran's death (i.e., that 
the veteran was experiencing a schizophrenic episode and 
detached his oxygen tube) because none actually observed his 
behavior at that time.  Thus, their accounts of events 
leading to the veteran's death are mere speculation.  

Additionally, the appellant does not contend and the evidence 
does not show that any other disability incurred or 
aggravated by service was either the principal or a 
contributory cause of the veteran's death.  Indeed, the 
veteran's service treatment records contain no relevant 
findings and there is no competent evidence, to include an 
opinion, linking the veteran's death to his active military 
service.  

Based on the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and entitlement to service connection for the cause of 
the veteran's death must be denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


DIC pursuant to the provisions of 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits pursuant to 
the provisions under 38 U.S.C.A. § 1318.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).  

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to 
receive" compensation, in pertinent part, if it is 
determined that the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the 
specified period required by statute but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2008). 

Previous rating actions are accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105 (2006).  Under Russell v. 
Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. 
App. 242 (1994), "clear and unmistakable error" in prior 
rating actions involves a situation in which the correct 
facts, as they were known at the time, were not before the 
adjudicator or the pertinent statutory or regulatory 
provisions in existence at the time were incorrectly applied 
by the adjudicator.  The error must be "undebatable" such 
that reasonable minds could only conclude that the rating 
action in question was fatally flawed at the time it was 
made.  In addition, the determination of whether there was 
clear and unmistakable error in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.

In order for the appellant to prevail on her claim for death 
benefits under 38 U.S.C.A. § 1318, the evidence must show 
that the veteran met the statutory duration requirements for 
a total disability rating at the time of his death or that 
such requirements would have been met, but for clear and 
unmistakable error in a previous VA decision.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia, catatonic type; the veteran was not 
service-connected for any other disability.  The record shows 
that schizophrenia was evaluated as follows: 100 percent 
disabling from August 4, 1949 to August 22, 1954; 70 percent 
disabling from August 23, 1954 to October 11, 1959; 50 
percent disabling from October 12, 1959 to September 26, 
1961; 30 percent disabling from September 27, 1961 to October 
1963; 10 percent disabling from November 1, 1963 to May 8, 
1978; 100 percent disabling from May 9, 1978 to June 30, 
1978; 30 percent disabling from July 1, 1978 to July 14, 
1982; 50 percent disabling from July 15, 1982 to December 
2,1996; and 70 percent disabling from December 3, 1996.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability was 
established effective December 3, 1996.  

Upon review of the record, it is clear that the veteran was 
not in receipt of a total disability rating for a continuous 
period of at least 10 years immediately before his death on 
May [redacted], 2006.  Additionally, the veteran was not continuously 
rated as totally disabled since his release from active duty 
and for at least five years immediately preceding his death.  
Furthermore, there is no evidence of record to suggest that 
the veteran was a prisoner of war during his active military 
service.  As the veteran did not meet any of the statutory 
duration requirements for a total disability rating at the 
time of his death, an award of benefits under 38 U.S.C.A. 
§ 1318 to the appellant on such basis is not warranted.

Although the appellant generally stated in her December 2006 
VA Form 9 that the veteran should have been rated as totally 
disabled prior to the December 3, 1996 effective date, the 
appellant has not successfully or specifically pled clear and 
unmistakable error in any previous rating action that would 
have entitled the veteran to a total rating at any time prior 
to December 1996.  In order for a claimant to successfully 
establish a valid claim of CUE in a final previous rating 
action, the claimant must articulate with some degree of 
specificity what the alleged error is, and, unless the 
alleged error is the kind of error that, if true, would be 
CUE on its face, the claimant must provide persuasive reasons 
explaining why the result of the final rating decision would 
have been manifestly different but for the alleged error.  
See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(holding that any claim of CUE must be pled with 
specificity.).  Thus, the appellant has not established a 
valid claim of CUE at this time.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the claim.  
Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  Thus, the appellant is not found to be 
entitled to death compensation benefits under 38 U.S.C.A. 
§ 1318.   


In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claims 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


